Citation Nr: 1203556	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of left knee injury with instability prior to February 24, 2009.

2.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee with limitation of motion prior to February 24, 2009.

3.  Entitlement to a rating in excess of 60 percent for status post total left knee replacement since May 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June to November 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision. 

In that decision, the RO continued a 10 percent rating for residuals of left knee injury with instability, and awarded a separate 10 percent rating for arthritis of the left knee with limitation of motion.  The RO also denied claims of entitlement to service connection for right knee and right shoulder disabilities.  The Veteran limited his appeal to the issues of entitlement to an increased rating for left knee disability, and entitlement to service connection for right knee disability.

During the appeal period, the Veteran underwent a total left knee replacement.  As a result, an April 2009 RO rating decision awarded a temporary 100 percent rating based on surgical treatment requiring convalescence.  A 30 percent rating, effective May 1, 2010, was proposed. 

On May 14, 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  At that hearing, the Veteran argued that a rating greater than the proposed 30 percent rating for left knee disability following the period of convalescence was warranted.

The Board then remanded the Veteran's claim in July 2010 for additional development.  Based on the development, the RO issued a rating decision in September 2011 in which it granted service connection for a right knee disability, and increased the post total knee replacement rating to 60 percent.

In the instant case, the holding of Rice is inapplicable since the evidence of record shows that the Veteran is currently working.  Further, the Veteran has not alleged that he has been rendered unemployable because of his service-connected disabilities.  As such, consideration of TDIU is not deemed warranted.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  Prior to February 24, 2009, the Veteran consistently demonstrated full extension in his left knee. 

2.  Prior to February 24, 2009, the Veteran consistently demonstrated flexion in his left knee that, even considering functional limitation, exceeded 15 degrees.

3.  The Veteran's left knee has never been shown, or even alleged, to be ankylosed.

4.  The Veteran's left knee disability is not manifested by tibia/fibula impairment with nonunion.

5.  Prior to February 24, 2009, the Veteran was not shown to have moderate recurrent subluxation or moderate lateral instability in his right knee.

6.  The evidence shows the presence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

7.  There is nothing unique or unusual about the Veteran's service connected left knee disability that would render the schedular rating criteria inadequate.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for left knee instability prior to February 24, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2011). 

2.  Criteria for a 20 rating for left knee arthritis prior to February 24, 2009 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5258, 5260, 5261 (2011). 

3.  Criteria for a rating in excess of 60 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5055, 5256, 5261, 5262 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee is currently rated at 60 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which governs the evaluation of a knee following a knee replacement operation.  

Under Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following implantation of prosthesis.  Thereafter, a minimum rating of 30 percent is assigned.  When there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation may assigned.  
	
In a September 2011 rating decision, the RO increased the Veteran's left knee rating from 30 to 60 percent as of the date his temporary total convalescent rating expired at the end of April 2010.  The RO asserted that this represented a complete grant of benefits sought on appeal.  However, in making such a statement, the RO failed to consider the possibility of a higher rating through extraschedular consideration.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) ("[O]n a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."); 38 C.F.R. § 3.321(a).  As such, the Board must consider whether an extraschedular rating is warranted as of May 1, 2010.

Additionally, prior to his temporary total convalescent rating, the Veteran's left knee received a ten percent disability rating for arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and a separate 10 percent rating for instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257; and he has appealed both of these ratings, indicating that they should be higher.  

Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010, used to rate traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating, while x-ray evidence of arthritis involving two or more major joint groups without occasional incapacitating exacerbations will warrant a 10 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  

In this case, although there is x-ray evidence of arthritis, the Veteran is already in receipt of a compensable rating for his left knee disability under a limitation of motion code.  Therefore, a separate rating is not warranted under the diagnostic criteria for arthritis.    

The issue then becomes whether the Veteran has shown that the range of motion in his left knee is sufficiently limited that a rating in excess of 10 percent would be warranted.

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is assigned for dislocated semilumar cartilage with frequent episodes of "locking", pain and effusion into the joint.

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.    
 
Under DC 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is assigned for slight impairment of the knee involving either recurrent subluxation or lateral instability.  A 20 percent rating is assigned for either moderate subluxation or moderate lateral instability, and a 30 percent rating is assigned for severe subluxation or severe lateral instability.  

Turning first to Diagnostic Code 5258, the Board notes that in June 1978, the Veteran underwent a lateral meniscectomy of his left knee, which suggests some impairment of the semilunar cartilage (synonymous with meniscus).  Furthermore, during the course of his appeal, in June 2007, the Veteran underwent a left knee arthroscopy and lateral meniscal debridement, which suggests continued impairment of the meniscus.  Moreover, the second surgery suggests that the Veteran's lateral meniscus was not fully removed, which would place the rating under Diagnostic Code 5259 (which applies when there is removal of the semilunar cartilage).  Given the fact that meniscus problems appeared to be present prior to February 2009, and were of enough significance as to require surgery, the Board must consider whether the meniscus impairment was accompanied by locking, pain and effusion.

There is no disputing the fact that the Veteran has experienced left knee pain, as the record is full of complaints of knee pain.  With regard to effusion, x-rays in March 2002 and in December 2004 both revealed suprapatellar left knee joint effusion.  Similarly, the Veteran's VA examination in August 2005 revealed joint effusion and diffuse tenderness.  It is noted that at a November 2007 evaluation an orthopedic surgeon at VA found no trace of effusion.  However, given the repeated findings of effusion on x-rays throughout the course of the appeal, the Board is satisfied that the Veteran meets the criteria for effusion under Diagnostic Code 5258.  The final symptom required for a 20 percent rating under Diagnostic Code 5258, is evidence of locking.  Here, the Veteran has not specifically used the word "locking," but it is clear that he has experienced symptoms tantamount to locking.  For example, in March 2002, the Veteran reported buckling and clicking in his left knee.  Additionally, at his VA examination in August 2005, the Veteran had difficulty going up stairs and his left knee was noted to give out.  

As such, the Board finds that resolving reasonable doubt in the Veteran's favor; the symptoms caused by his left knee disability approximate the rating criteria for a 20 percent rating under Diagnostic Code 5258.

Although the Veteran has met the criteria for a 20 percent rating under Diagnostic Code 5258, the Veteran will still analyze whether a rating in excess of 20 percent is warranted based on limitation of motion.  In doing so, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

The Veteran had range of motion of his left knee tested on several occasions prior to February 24, 2009.

In March 2002, he demonstrated full extension to 0 degrees and flexion to 115 degrees; there was some pain at the end of flexion, but no pain was noted on extension.  In August 2005, the Veteran underwent a VA examination at which he reported experiencing constant pain walking, especially with stairs; his gait was abnormal as it lacked flexion.  Nevertheless, the Veteran demonstrated full extension without pain, as well as flexion to 145 degrees with pain beginning at 15 degrees.  The examiner opined that the Veteran was limited additionally after repetitive motion by pain, fatigue, weakness, lack of endurance, and incoordination, although he did not provide a specific reduction in range of motion as a result.  

In November 2007, the Veteran was seen by a VA orthopedic surgeon who found the Veteran to have full range of left knee motion on examination. 

Thus, prior to February 2009, repetitive motion was noted to cause additional pain, but it was not found to additionally limit extension.  For example, in March 2002, the Veteran was noted to have no pain on extension.  Similarly, at the VA examination in August 2005 no pain was noted on extension.  As such, a compensable rating is not warranted based on limitation of extension.

The Veteran's flexion was noted to be limited by pain.  For example, at his VA examination in 2005, the Veteran was noted to experience pain at 15 degrees of flexion, the examiner found that he was limited additionally after repetitive motion by pain, fatigue, weakness, lack of endurance, and incoordination. However, the examiner did not provide a specific reduction in range of motion as a result; and, importantly, there is no suggestion that repetitive motion functionally limited the Veteran's flexion to 15 degrees as would be required for a rating in excess of 20 percent.  While pain did begin at 15 degrees, the Veteran still demonstrated flexion to 145 degrees.  
   
The Board does not doubt that the Veteran's left knee was painful.  However, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, neither the medical nor the lay evidence suggests that the flexion of the Veteran's left knee was functionally limited to 15 degrees prior to February 2009.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of flexion.

As such, a rating in excess of 20 percent is not warranted based on limitation of motion.

As noted, in addition to a disability rating based on arthritis and limitation of motion, a separate rating may also be assigned based on instability of the knee under Diagnostic Code 5257.  Here, a 10 percent rating has already been awarded; and to warrant a higher rating, the evidence must show either moderate subluxation/lateral instability (20 percent rating) or severe subluxation/lateral instability (30 percent rating).

Here, the Veteran has complained of instability on a number of occasions prior to February 2009.  For example, in October 2002, he reported that having torn cartilage in his left knee, and that the knee continued to give out on him.  Likewise, in March 2002, the Veteran complained at a VA treatment session that his left knee buckled on occasion.  However, on physical examination, the Veteran was in no acute distress and walked with a normal gait.  More importantly, on physical examination his left knee was found to be stable on Lachman testing and anterior and posterior drawer tests were negative.
 
In February 2004, the Veteran fell and twisted his knee, but it was noted that the Veteran had been walking on ice and there is no indication the fall was a result of left knee instability.
 
In August 2005, the Veteran underwent a VA examination at which he reported his left knee would give out.  It was acknowledged that the Veteran used a cane for ambulation on account of instability, but he no longer used a brace.  However, once again, drawer testing and McMurray's tests were within normal limits.  The examiner stated that the effect of the Veteran's left knee on his activities was difficulty with prolonged standing/walking and instability.

In May 2007, the Veteran reported that he had received left knee supports.

In November 2007, the Veteran was seen by a VA orthopedic surgeon for the lateral compartment osteoarthritis in his left knee.  McMurray's sign was negative once again and there was no sign of instability.  

In January 2008, the Veteran reported that he was wearing two different braces on his left knee, and was using a cane.

Given the findings captured in this aforementioned treatment records, there is no dispute that the Veteran has some instability.  After all, the Veteran wears a knee brace and uses a cane, and the VA examiner even acknowledged that the Veteran had some difficulty with instability.  

However, the Veteran is already receiving a 10 percent rating in recognition of left knee instability, and the evidence does not support a finding of moderate left knee instability or subluxation.  As described, on each occasion the Veteran's left knee was tested by a medical professional, the results of stability testing were normal or negative.  This suggests that the Veteran's left knee stability was best represented by the "slight" rating that he currently receives.  As such, a rating in excess of 10 percent for instability is not warranted.

The Board has reviewed the lay statements submitted by the Veteran in April 2006 which report that he was experiencing worsening pain over the years; and the Board acknowledges the fact that the Veteran did report knee pain on a number of occasions prior to February 2009, and he tried a number of knee injections.  

Yet, the Veteran continued to be able to work several physically demanding jobs including as a cook at a VAMC and as a grounds keeper at a golf course.  For example, in October 2002, the Veteran stated that his leg pain was interfering with his job as a cook at a VAMC, but he continues to work that job today; in May 2004, it was noted that the Veteran worked both at VA, and at a golf course for 30 hours per week which involved a "tremendous" amount of walking; and in March 2005, the Veteran was still working at the golf course as a grounds keeper, and he was in good enough condition that the medical professional declined to find him eligible for a handicapped parking pass.

Moreover, at his VA examination in August 2005, the Veteran acknowledged that he had not lost any time from work on account of his knees.

Finally, in November 2007, the orthopedic doctor explained that the Veteran was too young for a total knee replacement and found no mechanical symptoms in his left knee.  The Veteran was strongly encouraged to lose weight and continue physical therapy.  

As such, while the Veteran's knee was indisputably symptomatic prior to his total knee replacement, he was receiving two separate left knee ratings in recognition of his knee problems.

The Board has considered whether any additional Diagnostic Codes might provide for a higher rating.  However, there is no indication that the Veteran's left knee has ever been ankylosed.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  As described, the Veteran was clearly able to move his left knee at all of his examinations, and it was, therefore, not ankylosed.  As such Diagnostic Code 5256 is not applicable.  Similarly, there has been no allegation, nor has the medical evidence of record suggested, that the Veteran's semilunar cartilage has been dislocated causing locking, and therefore Diagnostic Code 5258 is not applicable.
 
There is also no indication that the Veteran has impairment of the tibia and fibula requiring a rating under Diagnostic Code 5262.

As such, a schedular rating in excess of 20 percent for arthritis and 10 for slight instability is not warranted.

The Board has also considered whether referral for an extraschedular consideration is warranted prior to the Veteran's total knee replacement in February 2009, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R.  § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the medical evidence fails to show anything unique or unusual about the Veteran's left knee disability that would render the schedular criteria inadequate prior to February 2009.  The Veteran's main symptoms were pain and instability which were both contemplated by the ratings assigned.  Moreover, even if the Veteran's symptoms were not fully contemplated by the rating schedule, and there is no indication that they were not, it would not be found that his disability met the "governing norms" of an extraschedular rating as the Veteran has not been hospitalized for his left knee and he specifically denied missing any work on account of his knee, despite working two physically demanding jobs.  Accordingly, an extraschedular rating is not warranted prior to February 2009. 

Rating in excess of 60 percent

As noted above, in a September 2011 rating decision, the RO increased the Veteran's left knee rating from 30 to 60 percent as of the date his temporary total convalescent rating expired in April 2010.  

As noted above, under Diagnostic Code 5055, after a year following implantation of an artificial knee, a 60 percent rating is highest schedular rating assignable for a knee prosthesis.  This makes sense, as a 60 percent rating is also the rating that is assigned when a veteran's leg is amputated above the knee at the middle or lower thirds of the thigh.  The amputation rule functions to prohibit a rating in excess of 60 percent for disability at the knee level or combination of disabilities at and below the knee.  38 C.F.R. § 4.68.  

Put in layman's terms, the Veteran cannot receive a higher rating for his replaced knee than someone would get who had their leg amputated.  Accordingly, a schedular rating in excess of 60 percent for the Veteran's service connected left knee is not warranted.

Nevertheless, while the 60 percent rating marks the highest schedular rating for a knee that has been replaced, the Board must still consider whether referral for extraschedular consideration is warranted as of May 1, 2010.

As noted, the Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Only if the criteria do not reasonably describe the claimant's disability level and symptomatology must a determination then be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

At his hearing before the Board, the Veteran reported that he had greater left knee pain after his total knee replacement than he had before the surgery.  He indicated that the left knee was frequently swollen and has required the use of two braces.  Additionally he reported having to rely on a cane more frequently since the surgery.

Nevertheless, the Veteran was cleared to return to modified duty in December 2009 and his doctor asserted that he was neither totally disabled, nor unable to perform any type of work.  The doctor did impose some lifting restrictions, and indicated that the Veteran should not be required to bend, stoop, kneel, pull or push, but he placed no limitations on the Veteran's standing, walking or sitting.

The Veteran also underwent a VA examination in August 2010, where it was noted that he had lost 16 weeks of work due to post-surgery convalescence after the knee replacement, but he remained employed.  The Veteran testified that he was more limited in his employment on account of his knee, but some impairment with employment is contemplated by the schedular rating that is assigned, especially with a rating as significant as 60 percent, the same disability level as with a leg amputation.  The examiner concluded that the Veteran's total knee replacement had resulted in chronic residuals, including severe painful motion, weakness, and sensations of snapping and grinding beneath the patella.
 
While the Veteran's left knee indisputably remains symptomatic, the 60 percent schedular rating is assigned for severe painful motion, or severe weakness, which constitute the bulk of Veteran's post-knee replacement complaints.  As such, the Board does not find anything unique or unusual about the Veteran's left knee disability that would render the schedular criteria inadequate.  Moreover, even if it were found that the schedular rating criteria did not adequately describe the Veteran's symptoms, and there is no indication that such is the case, referral for consideration of an extraschedular rating would still not be warranted, as the Veteran's case does not present any of the "governing norms" of an extraschedular rating.  The Veteran does have some work restrictions, but he continues to be gainfully employed and the evidence does not suggest marked interference with employment; additionally, there is no record of frequent hospitalizations to treat the left knee.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination).

The Veteran was provided with a letter in February 2005, which informed him of all the elements required by the Pelegrini II Court as stated above.  While the Veteran has not been informed of how disability ratings and effective dates were established, no allegation of prejudice has been raised by either the Veteran or his representative.  See  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Similarly, the record does not show prejudice to the Veteran.  As such, the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran denied receiving any non-VA knee treatment.  Additionally, the Veteran testified at a hearing before the Board, and he was provided with several VA examinations.

In July 2010, the Board remanded the Veteran's claim for additional development which was completed in its entirety.

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 




ORDER

A rating in excess of 10 percent for residuals of left knee injury with instability prior to February 24, 2009 is denied.

A 20 percent rating for arthritis of the left knee with meniscus impairment prior to February 24, 2009 is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 60 percent for status post total left knee replacement since May 1, 2010, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


